DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3, 13 and 20 are objected to because of the following informalities:
Claim 3, lines 2 – 3, “at least one pressurized gas” should read - - the at least one pressurized gas - -.
Claim 13, lines 2 – 3, “at least one pressurized gas” should read - - the at least one pressurized gas - -.  
Claim 20, “further comprising a metal mesh damper is provided on…” should read - - further comprising a metal mesh damper provided on… - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1 – 3 and 11 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ma CN 101550864 in view of Bock et al. DE 10062106.
Claims 1, 2, 11 and 12, Ma discloses a turbomachine (Abstract: “turbocharger”), comprising: a casing (housing 5) having an inlet end and an outlet end opposite the inlet end along a longitudinal axis of the casing (not shown, but inherent to structure); a shaft (rotor shaft neck 2) disposed within the casing, the shaft extending from the inlet end to the outlet end of the casing; at least one rotor (thrust disk 3) extending radially outward from the shaft; and at least one bearing (air bearing bodies 8), the at least one bearing comprising: 4V55826.DOCxPage 17 of 20Webb Ref: 0815-2002277 a thrust gas bearing attached to a journal bearing (the thrust and journal bearings are one-piece integral to air bearing bodies 8); and two or more orifices (air supply holes 10 and 12) defined in a surface of at least one of the thrust gas bearing and the journal bearing, wherein the orifices supply at least one pressurized or process gas (construed as gas with increased pressure) to an interior of the bearing, wherein the rotor 3 is encased within the thrust gas bearing, and wherein the shaft 2 is at least partially encased within the journal bearing.
Ma does not expressly disclose converging-diverging orifices.
Bock teaches that it was known to use converging-diverging orifices (4c – Fig. 7) in a similar gas bearing device for throttling the flow of pressurized gas into the bearing gap (see Description, par [0003] of machine translation). It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the device of Ma 
Claims 3 and 13, the modification of Bock discloses the converging-diverging orifices each comprising a throat (4a – see annotated Fig. 5). 

    PNG
    media_image1.png
    224
    493
    media_image1.png
    Greyscale

Bock does not expressly disclose each orifice being configured to cause a flow of the at least one pressurized gas in the throat of the orifice to have a velocity of Mach 1 and to cause a flow of the at least one pressurized gas beyond the throat to have a supersonic velocity.  
However, Bock does disclose using converging-diverging orifices for throttling the follow of pressurized gas into the bearing gap.  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the converging-diverging orifices of Bock, such that the flow of pressurized gas in the throat has a velocity of Mach 1 and supersonic velocity beyond the throat, since it has been held that discovering optimum value for a result effective variable involves only routine skill in the art.

10 is rejected under 35 U.S.C. 103 as being unpatentable over Ma CN 101550864 in view of Bock et al. DE 10062106 as applied to claim 1 above, and further in view of Ryu USPGPUB 20150267740.
Ma does not expressly disclose a metal mesh damper provided on an outside surface of the bearing.  
Ryu teaches that is was known to provide a metal mesh damper on an outside surface of a bearing to as an optimized means to dampen radial movements caused by shaft rotation in a similar device ([0014]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the metal mesh damper of Ryu on an outside surface of the bearing of Ma, since such a modification would have been suitable for dissipating mechanical energy induced by shaft rotation, as taught and suggested by Bock.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ma CN 101550864 in view of Bock et al. DE 10062106 as applied to claim 11 above, and further in view of Ryu USPGPUB 20150267740.
Ma does not expressly disclose a metal mesh damper provided on an outside surface of the bearing.  
Ryu teaches that is was known to provide a metal mesh damper on an outside surface of a bearing to as an optimized means to dampen radial movements caused by shaft rotation in a similar device ([0014]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the metal mesh damper of Ryu on an outside surface of the bearing .

Allowable Subject Matter
Claims 4 – 9 and 14 – 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP A JOHNSON whose telephone number is (571)270-5216. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/PHILLIP A JOHNSON/Primary Examiner, Art Unit 3656